Citation Nr: 1737606	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction of the disability rating for service-connected seborrheic dermatitis from 30 percent to noncompensable was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a Board hearing.  A hearing transcript is of record.  In May 2016, the Veteran was informed that the Veterans Law Judge who conducted the hearing had since retired from the Board and was offered the opportunity to attend another hearing before a Veterans Law Judge who would decide the claim.  However, no response was received in the proscribed time period.  Therefore, the Board will continue with the adjudication of this claim.

In July 2014 and again in June 2016, the Board remanded this matter for further development.  The development has been completed and the claim is now returned to the Board for further appellate adjudication.


FINDING OF FACT

Sustained improvement that is reasonably certain to be maintained under the ordinary conditions of life and work for the Veteran's service-connected seborrheic dermatitis have not been shown during the entire period on appeal.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for seborrheic dermatitis, effective from March 1, 2011, forward, have been met. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.118, Diagnostic Code (DC) 7806 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Reduction

Service connection for seborrheic dermatitis was established in an August 2007 rating decision and the RO assigned a 30 percent evaluation effective July 18, 2007.

The RO issued the June 2010 rating decision, proposing to reduce the Veteran's 30 percent rating for service-connected seborrheic dermatitis to zero percent disabling.  Thereafter, a notice was sent to the Veteran in September 2010, proposing to reduce the Veteran's 30 percent rating for service-connected seborrheic dermatitis to zero percent disabling.  The Veteran did not respond or submit additional evidence and therefore, the RO reduced the rating to zero percent in a December 2010 rating decision, with the reduction effective March 1, 2011.  The Veteran appealed that decision to the Board.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014).  

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued. 38 C.F.R. § 3.344(a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating. 38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i). 

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 C.F.R. § 3.951 (2016). The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.   See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).   Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 30 percent evaluation had been in effect for less than five years at the time the reduction took place.   Specifically, the 30 percent rating was in place from July 18, 2007 to March 1, 2011, a period of less than 4 years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The November 2010 VA examination, which is the basis of the Veteran's reduction in compensation, found the Veteran has a diagnosis of intermittent seborrheic dermatitis of the scalp in remission.  Because the seborrheic dermatitis was in remission at the time of the examination, it was not present to be observed.  However, when present, the Veteran reported he treated it with head and shoulder shampoo three times per week to the scalp as well as zinc medication topically applied once per week to his scalp.  The head and shoulder shampoo had been used steadily since 2003.  The Veteran also reported symptoms including pruritus, erythema, and fine scaling on and around the scalp, which was more common during hot weather.  Additionally, no scars were observed.  

As a result of the findings in the November 2010 VA examination, the RO reduced the Veteran's disability rating from 30 percent to noncompensable for his service-connected seborrheic dermatitis.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied, however, the reduction in compensation was not warranted based on the November 2010 examiner's findings because the examiner did not address whether there was sustained improvement in the service-connected seborrheic dermatitis that is reasonably certain to be maintained under the ordinary conditions of life and work.  In fact, the Veteran contended in his August 2013 Board hearing, that shortly after his November 2010 examination, his condition went back into an exacerbation.  His exacerbations can last anywhere from a couple of weeks to two or three months as it is a cyclical type of a disability.  While he uses the recommended shampoos, conditions, lotions and creams, they are not completely effective.  

Furthermore, the Board has compared the findings reported during the November 2010 VA examination to those reported during the May 2007 VA examination, which was the basis for the assignment of the Veteran's 30 percent rating, and finds that the symptoms shown on both examinations are not dissimilar.  Specifically, at the May 2007 VA examination, it was also reported that the Veteran suffered from itching and shedding that was constant in nature and involved exposed areas of the head.  The Veteran also reported that his method of treatment for the last 12 months had been shampoo.  The Board emphasizes that the central inquiry to be made in a rating reduction case is not whether the Veteran's disability actually meets the schedular criteria, but rather whether the underlying disorder has shown improvement.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Holol v. Derwinski, 2 Vet. App. 169 (1992).

In light of the fact that sustained improvement that is reasonably certain to be maintained under the ordinary conditions of life and work has not been shown, the criteria for restoration of a 30 percent rating for seborrheic dermatitis, effective March 1, 2011, have been met.  For these reasons, the Board finds that the reduction of the disability rating for seborrheic dermatitis below 30 percent was not proper, and the 30 percent disability rating is to be restored effective March 1, 2011.


ORDER

The reduction of a 30 percent rating for seborrheic dermatitis was not proper, and restoration of the 30 percent rating effective from March 1, 2011 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


